DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/08/2021 has been entered.

Status of Rejections
The rejection(s) of claim 42 is/are obviated by applicant’s cancellation. 
All other previous rejections are withdrawn in view of applicant’s amendments.
New grounds of amendments are necessitated by applicant’s amendments. 

Claim(s) 10-11, 26 and 28-41 is/are pending and under consideration for this Office Action. 

Claim Rejections - 35 USC § 103


Claim(s) 10, 26, 28, 31, 32, and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over in view of McGrath et al (US 5,244,539) in view of Product Finishing (“Stripping of Plated Finishes”, 2011, referred to as PF) and Brosseau et al (US 2013/0276284 A1). 

Claim 10: McGrath teaches a stripper (see e.g. abstract of McGrath) comprising the following components (A) to (C) and component (E): 
(A) being iron nitrate (see e.g. col 4, lines 19-20 of McGrath), 
(B) being ammonium salts (see e.g. col 4, lines 43-56 of McGrath), and 
(C) a bromide (hydrogen bromide, see e.g. col 4, line 34 of McGrath).

McGrath does not explicitly teach component (E) which is an oxidant that is at least one member selected from the group consisting of persulfates, chromium trioxide, chromates, and permanganates. McGrath teaches the stripper can be used to strip metallic solders (see e.g. col 2, lines 60-65 of McGrath). 

PF teaches that oxidants are added to stripping baths to convert the coating into an ionized form (see e.g. connecting paragraph of page 1 and 2 of PF). Brosseau teaches a bath composition for removing solders from circuit boards (see e.g. [0047] of Brosseau). Specifically, Brosseau teaches “Oxidizing agents are included in the 

With regard to the preamble claiming “A jig electrolytic stripper”, this is an intended use for the stripper. MPEP § 2111.02 II states “If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 

Claim 26: McGrath in view of PF and Brosseau teaches that the stripper is an aqueous solution in which components (A) to (C) are dissolved in water (see e.g. col 5, lines 30-40 of McGarth). 

Claim 28: McGrath in view of PF and Brosseau does not explicitly teach that the content of component (A) is 10 to 100 g/L. However, McGrath teaches that component (A) is present 0.5-5 wt% of the bath (see e.g. claim 8 of McGrath). With a basis of 1L and 30 g/L of A gives a 5.6wt% using the max amounts of other components. This falls within the range of McGrath. Furthermore, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify the bath of McGrath by adjusting the amount of component (A) between 0.5-5 wt% of bath volume to get the desired amount of component (A) for the stripping operation. 

Claim 31: McGrath in view of PF and Brosseau teaches that the component (C) is hydrogen bromide (see e.g. col 4, line 34 of McGrath).

Claim 32: McGrath in view of PF and Brosseau does not explicitly teach that the content of component (C) is 10 to 100 g/L. However, McGrath teaches that component (C) is present 0.5-6 wt% of the bath (see e.g. claim 8 of McGrath). With a basis of 1L and 30 

Claim 36: McGrath in view of PF and Brosseau teaches that the component (E) is a persulfate (see e.g. [0064] of Brosseau). 

Claim(s) 11, 34, 35, and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over McGrath in view of PF and Brosseau as applied to claim 10 above, and in further view of Tomaszewski (US 4,244,833, referred to as T833).

Claim 11: McGrath in view of PF and Brosseau does not explicitly teach component (D) copper ions. McGrath teaches the stripper can be used to strip metals like copper alloys (see e.g. col 2, lines 60-65 of McGrath). T833 teaches the following regarding copper strippers in col 3, lines 13-32:
[The] aqueous stripping composition can also optionally and advantageously contain controlled effective amounts of additional metal ions including cupric ions, ferrous ions and nickel ions which further enhance the stripping reaction and the rate at which the metal deposit is removed. When stripping copper or nickel deposits as well as composite multi-layered plating deposits containing copper and nickel, the concentration of copper and nickel in the stripping solution 
It would have been obvious to a person having ordinary skill in the art at the time of filing to modify the stripper of McGrath to include the copper ions taught in T833 when the stripper is being used to remove copper alloys as taught in McGrath. 

Claim 34: McGrath in view of PF, Brosseau, and T833 teaches that the copper ions are from copper oxide (see e.g. col 5, line 7 of T833).

Claim 35: McGrath in view of PF, Brosseau, and T833 teaches that the content of component (D) is 0.2-10 g/L (see e.g. col 3, lines 28-32 of T833) which overlaps with the claimed range of 1 to 30 g/L. MPEP § 2144.05 I states “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)”.

Claim 37: McGrath in view of PF, Brosseau, and T833 does not explicitly teach that the content of component (E) is 0.1-20 g/L. However, Brosseau teaches that component (E) can range from 0.1-90% of bath volume (see e.g. [0064] of Brosseau). Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify the bath of McGrath in view of PF, Brosseau, and T833 by adjusting the . 

Claim(s) 29 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over McGrath in view of PF and Brosseau, as applied to claim 10 above, and in further view of Kawagishi et al (US 4,111,767).

Claim 29: McGrath in view of PF and Brosseau does not explicitly teach an amine group  selected from the group consisting of ethylene diamine, diethylene triamine, triethylenetetramine, tetraethylenepentamine, 1,3-trimethylenediamine, 1,4- tetramethylenediamine, 1,6-hexamethylenediamine,glycine, alanine, and cysteine. Kawagishi teaches that buffering amine groups such as triethylenetetramine, tetraethylenepentamine, and analine (see e.g. col 2, lines 46-59 of Kawagishi) can be added to electrolytic stripping baths which exhibits “a buffering action, maintaining the pH of the bath at a predetermined value and also produces a complexing effect on metals, immediately complexing the metal ions liberated from the anode hereby assisting in the subsequent removal of the deposited metal” (see e.g. col 2, lines 63-68 of Kawagishi). It would have been obvious to a person having ordinary skill in the art at the time of filing to modify the stripper of McGrath by including the buffers of Kawagishi because the buffers of Kawagishi exhibit a buffering action, maintaining the pH of the bath at a predetermined value and also produces a complexing effect on metals, immediately complexing the metal ions liberated from the anode hereby assisting in the subsequent removal of the deposited metal. It would have been obvious to a person 

Claim 30: McGrath in view of PF and Brosseau does not explicitly teach that the content of component (B) is 30 to 300 g/L. Kawagishi teaches that 5-100 g/L of ammonia compounds is sufficient for electrolytic strippers (see e.g. connecting paragraph of col 2 and 3 of Kawagashi). It would have been obvious to a person having ordinary skill in the art at the time of filing to modify the stripper of McGrath by using 5-100 g/L of compound B as taught in Kawagishi because Kawagishi teaches that this is a suitable amount of ammonia compounds is sufficient for electrolytic strippers. MPEP § 2144.05 I states “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)”.

Claim(s) 33, 38, 40, and 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over McGrath in view of PF and Brosseau as applied to claim 10 above, and in further view of Tomaszewski (US 4,264,420 referred to as T420).

Claim 33: McGrath in view of PF and Brosseau does not explicitly teach a component (F), wherein component (F) is a complexing agent. T420 teaches that malic acid is added to stripping baths to inhibit attack of the base material (see e.g. col 7, lines 3-30 

Claim 38: McGrath in view of PF, Brosseau, and T420 teaches that the component (F) is maleic acid (see e.g. col 7, lines 3-30 of T420).

Claim 40: McGrath in view of PF, Brosseau, and T420 teaches that the content of component (F) is 1-20 g/L (see e.g. col 7, lines 18-21 of T420) which overlaps with the claimed range of 5 to 50 g/L. MPEP § 2144.05 I states “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)”.

Claim 41: McGrath in view of PF, Brosseau, and T420 does not explicitly teach that the stripper has a pH of 8 to 10. T420 teaches that a pH of 1-14 (see e.g. col 2, lines 20-27 of T420) is suitable copper stripping (see e.g. col 3, lines 12-22 of T420). It would have been obvious to a person having ordinary skill in the art at the time of filing to modify the stripper of McGrath so that the pH is between 1 and 14 as taught in T420 because T420 teaches this is a suitable stripper pH for removing copper. MPEP § 2144.05 I states “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)”.

Claim(s) 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over McGrath in view of Kawagishi, T833, PF, Brosseau, and T420.

Claim 39: McGrath teaches a stripper (see e.g. abstract of McGrath) comprising the following components (A) to (C) and component (E): 
(A) being iron nitrate (see e.g. col 4, lines 19-20 of McGrath), 
(B) being ammonium salts (see e.g. col 4, lines 43-56 of McGrath), and 
(C) a bromide (hydrogen bromide, see e.g. col 4, line 34 of McGrath).
wherein stripper is an aqueous solution dissolved in water (see e.g. col 5, lines 30-40 of McGarth).

McGrath teaches that component (A) is present 0.5-5 wt% of the bath (see e.g. claim 8 of McGrath). With a basis of 1L and 30 g/L of A gives a 5.6wt% using the max amounts of other components. This falls within the range of McGrath. Furthermore, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify the bath of McGrath by adjusting the amount of component (A) between 0.5-5 wt% of bath volume to get the desired amount of component (A) for the stripping operation. 

McGrath teaches that component (C) is present 0.5-6 wt% of the bath (see e.g. claim 8 of McGrath). With a basis of 1L and 30 g/L of C gives a 5.6wt% using the max amounts of other components. This falls within the range of McGrath. Furthermore, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify the 

McGrath does not explicitly teach that an amine group selected from the group consisting of ethylene diamine, diethylene triamine, triethylenetetramine, tetraethylenepentamine, 1,3-trimethylenediamine, 1,4- tetramethylenediamine, 1,6-hexamethylenediamine,glycine, alanine, and cysteine at a content of 30 to 300 g/L. Kawagishi teaches that buffering amine groups such as triethylenetetramine, tetraethylenepentamine, and analine (see e.g. col 2, lines 46-59 of Kawagishi) at a content of 5-100 g/L (see e.g. connecting paragraph of col 2 and 3 of Kawagashi) can be added to electrolytic stripping baths which exhibits “a buffering action, maintaining the pH of the bath at a predetermined value and also produces a complexing effect on metals, immediately complexing the metal ions liberated from the anode hereby assisting in the subsequent removal of the deposited metal” (see e.g. col 2, lines 63-68 of Kawagishi). It would have been obvious to a person having ordinary skill in the art at the time of filing to modify the stripper of McGrath by including the buffers of Kawagishi at a content of 5-100 g/L because the buffers of Kawagishi exhibit a buffering action, maintaining the pH of the bath at a predetermined value and also produces a complexing effect on metals, immediately complexing the metal ions liberated from the anode hereby assisting in the subsequent removal of the deposited metal. It would have been obvious to a person having ordinary skill in the art at the time of filing to choose triethylenetetramine, tetraethylenepentamine, and analine because KSR rationale E 

McGrath does not explicitly teach component (D) copper ions with a content of copper ions being 1-30 g/L. McGrath teaches the stripper can be used to strip metals like copper alloys (see e.g. col 2, lines 60-65 of McGrath). T833 teaches the following regarding copper strippers in col 3, lines 13-32:
[The] aqueous stripping composition can also optionally and advantageously contain controlled effective amounts of additional metal ions including cupric ions, ferrous ions and nickel ions which further enhance the stripping reaction and the rate at which the metal deposit is removed. When stripping copper or nickel deposits as well as composite multi-layered plating deposits containing copper and nickel, the concentration of copper and nickel in the stripping solution will progressively increase during the use of the solution. The initial introduction of copper ions in the chemical stripping solution is advantageous in providing an artificial aging of the stripping solution rendering it more active initially than a fresh make-up solution devoid of any copper ions.
T833 additionally teaches that component (D) is 0.2-10 g/L of copper oxide (see e.g. col 3, lines 28-32 of T833). 

It would have been obvious to a person having ordinary skill in the art at the time of filing to modify the stripper of McGrath to include the copper oxide at 0.2-10 g/L taught in T833 when the stripper is being used to remove copper alloys as taught in McGrath. 

McGrath does not explicitly teach component (E) which is an oxidant being persulfates. McGrath teaches the stripper can be used to strip metallic solders (see e.g. col 2, lines 60-65 of McGrath). PF teaches that oxidants are added to stripping baths to convert the coating into an ionized form (see e.g. connecting paragraph of page 1 and 2 of PF). Brosseau teaches a bath composition for removing solders from circuit boards (see e.g. [0047] of Brosseau). Specifically, Brosseau teaches “Oxidizing agents are included in the composition to oxidize the metals to be removed into an ionic form and accumulate highly soluble salts of dissolved metals” and includes persulfates like potassium persulfate (see e.g. [0064] of Brosseau). It would have been obvious to a person having ordinary skill in the art at the time of filing to modify the stripper of McGrath to include an oxidizer as taught in PF and Brosseau to convert the metal coating into an ionized form for easier removal, which is often done for stripping. Furthermore, it would have been obvious to a person having ordinary skill in the art at the time of filing to select an oxidizer taught in Brosseau, including the persulfates based on the metal being stripped and the substrate it is being removed from. KSR rationale E states it is obvious to choose ‘from a finite number of identified, predictable solutions, with a reasonable expectation of success’ and MPEP § 2144.07 states ‘The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)’.


Iron Nitrate: 100g with a density of 1.68 g/L yielding a vol% of 13.9
Analine: 300 g with a density of 1.02 g/L yielding a vol% of 68.7
Hydrogen Bromide: 100 g with a density 3.31g/L yielding a vol% of 7.06
Copper Oxide: 30 g with a density of 6.31 g/L yielding a vol% of 1.11
Potassium Persulfate: 20 g with a density of 2.48 g/L yielding a vol% of 1.88
Malic Acid: 50 g with a density of 1.59 g/L yielding a vol% of 7.35
Therefore, the volume percent of McGrath in view of PF and Brosseau overlaps with the claimed content of 0.1 to 20 g/L. Furthermore, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify the bath of McGrath in view of PF and Brosseau by adjusting the amount of component (E) between 0.1-90% of bath volume to get the desired oxidizing action in the stripping operation.

McGrath does not explicitly teach a component (F), wherein component (F) is a complexing agent. T420 teaches that 1-20 g/L (see e.g. col 7, lines 18-21 of T420) malic acid is added to stripping baths to inhibit attack of the base metal (see e.g. col 7, lines 3-30 of T420). It would have been obvious to a person having ordinary skill in the art at the time of filing to modify the stripper of McGrath to include the malic acid in T420 to inhibit attack of the base metal.



Response to Arguments
Applicant’s arguments regarding to newly amended claims filed on 04/08/2021 with respect to the rejection(s) of the claim(s) under 35 USC 103 over Wei have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made over McGrath.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER W KEELING whose telephone number is (571)272-9961. The examiner can normally be reached 7:30 AM - 4:00 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571-272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER W KEELING/Primary Examiner, Art Unit 1795